DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 03/02/2021 has been entered into this application. New claims 17-22 have been added.

CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“a signal-processing analysis unit/ analysis unit” in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-7, 10-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2002/0036266 A1 by Dreyer et al (hereinafter Dreyer) in view of US Patent Pub. No. 2003/0192368 A1 by Kempe (hereinafter Kempe) and further in view of US Patent No. 5515859 by Paz (hereinafter Paz). 

Regarding Claim 1, Dreyer teaches a device for detecting alcohol (Examiner interpret as an intended use) in a gas sample (Title, Abstract), the device comprising: 
	a measuring chamber (Fig. 1 @ 12, Abstract, Par. [0031-0032]) for receiving gas sample (Abstract);
	a first IR radiation source (Fig. 1 @ 6, Abstract, Par. [0032]) configured to emit an IR beam (Abstract) into the measuring chamber (Fig. 1 @ 12, Abstract, Par. [0031-0032]);
	a second IR radiation source (Fig. 1 @ 7, Abstract, Par. [0032]) configured to emit an IR beam (Abstract) into the measuring chamber (Fig. 1 @ 12, Abstract, Par. [0031-0032]);
a first IR detector (Fig. 1 @ 1, Abstract, Par. [0032]) configured to generate at least one measured value depending one an incident IR beam (Abstract);  
(Fig. 1 @ 2, Abstract, Par. [0032]) configured to generate at least one measured value depending one an incident IR beam (Abstract); and 
a signal-processing analysis unit (Fig. 1 @ 13, Par. [0034]); wherein: 
an IR beam from the first IR radiation source (Fig. 1 @ 7, Abstract, Par. [0032]) passes through the measuring chamber (Fig. 1 @ 12, Abstract, Par. [0031-0032]) and reaches the first IR detector (Fig. 1 @ 1, Abstract, Par. [0032]); 
an IR beam from the second IR radiation source (Fig. 1 @ 2, Abstract, Par. [0032]) passes through the measuring chamber (Fig. 1 @ 12, Abstract, Par. [0031-0032]) and reaches the second IR detector (Fig. 1 @ 2, Abstract, Par. [0032]); 
the analysis unit (Fig. 1 @ 13, Par. [0034]) is configured to  automatically decide whether or not a gas sample in the measuring chamber contains components, 3based on measured values that have been generated by the two IR detectors, while a gas sample to be tested is present in the measuring chamber (Par. [0002, 0006-0007, 0013, 0016]); 
the two IR detectors (Fig. 1 @ 1 and 2, Abstract, Par. [0032]) are arranged on wall of the measuring chamber (Fig. 1 @ 12, Abstract, Par. [0031-0032]) but does not explicitly teaches detecting alcohol;
the two IR detectors are arranged on two opposite walls;
a first mirror is arranged on one of the two opposite walls of the measuring chamber; 
a second mirror is arranged on another one of the two opposite walls of the measuring chamber;
an IR beam emitted by the first IR radiation source is reflected by at least one of the first mirror and the second mirror at least once before the IR beam emitted by the first IR radiation source reaches the first IR detector; and
an IR beam emitted by the second IR radiation source is reflected by at least one of the first mirror and the second mirror at least once before the IR beam emitted by the second IR radiation source reaches the second IR detector.
However, Kempe teaches detecting alcohol (Fig. 1, Abstract, Par. [0007, 0016, 0022]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dreyer by Kempe as taught above such that detecting alcohol is accomplished in order to determine and monitor on-line, in-line or off-line the alcohol content of a solution or suspension (Kempe, Par. [0002]).

Still lacking limitation such as: the two IR detectors are arranged on two opposite walls;
a first mirror is arranged on one of the two opposite walls of the measuring chamber; 
a second mirror is arranged on another one of the two opposite walls of the measuring chamber;
an IR beam emitted by the first IR radiation source is reflected by at least one of the first mirror and the second mirror at least once before the IR beam emitted by the first IR radiation source reaches the first IR detector; and
an IR beam emitted by the second IR radiation source is reflected by at least one of the first mirror and the second mirror at least once before the IR beam emitted by the second IR radiation source reaches the second IR detector.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations such that the two IR detectors are arranged on two opposite walls of the measuring chamber in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Still lacking limitation such as: a first mirror is arranged on one of the two opposite walls of the measuring chamber; 
a second mirror is arranged on another one of the two opposite walls of the measuring chamber;
an IR beam emitted by the first IR radiation source is reflected by at least one of the first mirror and the second mirror at least once before the IR beam emitted by the first IR radiation source reaches the first IR detector; and
an IR beam emitted by the second IR radiation source is reflected by at least one of the first mirror and the second mirror at least once before the IR beam emitted by the second IR radiation source reaches the second IR detector.
However, Paz teaches a first mirror (Fig. 3 @ 80, Col 5, line 35-48) is arranged on one of the two opposite walls of the measuring chamber (Fig. 3 @ 14, Col 5, line 35-48); 
a second mirror (Fig. 3 @ 80, Col 5, line 35-48) is arranged on another one of the two opposite walls of the measuring chamber (Fig. 3 @ 14, Col 5, line 35-48);
 an IR beam emitted by the first IR radiation source (Fig. 3 @ 12) is reflected by at least one mirror at least once (Fig. 3 @ 80, Col 5, line 35-48) before the IR beam emitted by the first IR radiation source reaches the first IR detector (Fig. 3 @ 26, Col 5, line 35-48) (Also see Col 4, line 54-60: plurality of detectors 26); 
an IR beam emitted by the second IR radiation source (Fig. 3 @ 12, Col 5, line 35-48) is reflected by at least one mirror at least once (Fig. 3 @ 80, Col 5, line 35-48) before the IR beam emitted by the second IR radiation source reaches the second IR detector (Fig. 3 @ 26, Col 5, line 35-48) (Also see Col 4, line 54-60: plurality of detectors 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dreyer as modified by Kempe by Paz as taught above such that a first mirror is arranged on one of the two opposite walls of the measuring chamber; 

an IR beam emitted by the first IR radiation source is reflected by at least one mirror at least once before the IR beam emitted by the first IR radiation source reaches the first IR detector; 
an IR beam emitted by the second IR radiation source is reflected by at least one mirror at least once before the IR beam emitted by the second IR radiation source reaches the second IR detector is accomplished in order to lengthening the light path through the volume of the chamber to obtain a predictable result (Paz, Col 5, line 41-42).

Regarding Claim 2, Dreyer teaches wherein the two IR detectors are configured to operate independently from one another (Abstract).  

Regarding Claim 3, Dreyer teaches wherein: 
the first IR detector comprises a first wavelength filter and a first photosensor (Fig. 1 @ 1, Abstract, Par. [0032]), and the second IR detector comprises a second wavelength filter and a second photosensor (Fig. 1 @ 2, Abstract, Par. [0032]); 
the first wavelength filter is configured to filter an incident IR beam such that a partial IR beam in a first wavelength range passes through the first wavelength filter and reaches the first photosensor (Fig. 1 @ 1, Abstract, Par. [0032]);
the second wavelength filter is configured to filter an incident IR beam such that a partial IR beam in a second wavelength range passes through the second wavelength filter and reaches the second photosensor (Fig. 1 @ 2, Abstract, Par. [0032]); and 
the two wavelength ranges are different from one another (Abstract).  
Regarding Claim 4, Dreyer teaches wherein: 
at least one of the two wavelength filter is operable in a first 4mode or in a second mode (Fig. 1 @ 1, Abstract, Par. [0032]); 
the wavelength filter is configured to filter an incident IR beam in the first mode such that a partial IR beam in the first wavelength range passes through the wavelength filter (Fig. 1 @ 1, Abstract, Par. [0032]), and 
the wavelength filter is configured to filter an incident IR beam in the second mode such that a partial IR beam in the second wavelength range passes through the wavelength filter (Fig. 1 @ 2, Abstract, Par. [0032]).  

Regarding Claim 5, Dreyer teaches wherein: 
the analysis unit (Fig. 1 @ 13, Par. [0034]) is configured to generate a first signal depending on a measured value of the first IR detector (Abstract, implicitly teaches); 
the analysis unit is configured to generate a second signal depending on a measured value of the second IR detector (Abstract, implicitly teaches) 
both the first signal and the second signal represent an indicator each of the ethanol content in a gas sample in the measuring chamber (See Claim 1 rejection. Note: Ethanol also called ethyl alcohol, grain alcohol, drinking alcohol, spirits, or simply alcohol); and 
the analysis unit is further configured to compare (Abstract: taking into account cross sensitivities during the measurement by the multispectral detectors, thus implicitly teaches compare) the two signals with one another when deciding whether or not the gas sample in the measuring chamber contains alcohol (See Claim 1 rejection).  

Regarding Claim 6, Dreyer teaches wherein the detection device is configured such that the two signals have a same sensitivity for ethanol, but have different sensitivities for at least one other substance, which may be present in a gas sample in the measuring chamber (Abstract: taking into account cross sensitivities during the measurement by the multispectral detectors, thus implicitly teaches same/different sensitivities).  

Regarding Claim 7, Dreyer teaches wherein the two IR radiation sources are arranged on two opposite walls of the measuring chamber or the two IR radiation sources are arranged at spaced locations from one another on the same wall of the measuring chamber (Fig. 1 @ 6, 7).  

Regarding Claim 10, Dreyer as modified by Kempe as modified by Paz teaches wherein both mirrors (See Claim 1 rejection) but does not explicitly teach are configured as concave mirrors; and 
a distance between the two mirrors and focal lengths of the two concave mirrors are configured such that the first IR radiation source is imaged sharply onto the first IR detector and the second IR radiation source is imaged sharply onto the second IR detector.  

However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use concave mirrors for the focusing support in order to obtain a predictable result since it is well known in the art that concave mirrors provides focusing support.



Still lacking limitation such as: a distance between the two mirrors and focal lengths of the two concave mirrors are configured such that the first IR radiation source is imaged sharply onto the first IR detector and the second IR radiation source is imaged sharply onto the second IR detector.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations such that a distance between the two mirrors and focal lengths of the two concave mirrors are configured such that the first IR radiation source is imaged sharply onto the first IR detector and the second IR radiation source is imaged sharply onto the second IR detector is accomplishes in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	
Regarding Claim 11, Dreyer as modified by Kempe as modified by Paz teaches wherein the opposite walls (Fig.1 @ 12, illustrates the opposite walls. Also see Claim 1 rejection), the two IR radiation sources (See Claim 1 rejection) but does not explicitly teach opposite walls accommodate the two IR radiation sources.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations such that the walls accommodate the two IR radiation sources in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 12, Dreyer as modified by Kempe teaches wherein: 
the device is configured to fill the measuring chamber with a gas sample and alcohol (See Claim 1 rejection) but does not explicitly teach that is free of alcohol and to trigger the following steps: 
emitting, with each IR radiation source, a respective IR beam into the measuring chamber filled with the alcohol-free gas sample; and 
each IR detector generates a respective zero measured value depending on an IR beam occurring in the case of the alcohol-free gas sample; 
7the analysis unit is configured to make a decision on a gas sample to be tested for alcohol in the measuring chamber:
as a function of measured values that have been generated by the two IR detectors while the measuring chamber is filled with the gas sample to be tested; and 
in addition as a function of the two zero measured values.  

However, Paz teaches the concept of filling the chamber with a gaseous mixture having no target concentration and generate zero measured value and then tested and calculated the known target concentration based on the zero measured value (Col 7, line 33-67 to Col 8, line 1-27).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dreyer as modified by Kempe by 
emitting, with each IR radiation source, a respective IR beam into the measuring chamber filled with the alcohol-free gas sample; and 
each IR detector generates a respective zero measured value depending on an IR beam occurring in the case of the alcohol-free gas sample; 
7the analysis unit is configured to make a decision on a gas sample to be tested for alcohol in the measuring chamber:
as a function of measured values that have been generated by the two IR detectors while the measuring chamber is filled with the gas sample to be tested; and 
in addition as a function of the two zero measured values is accomplished in order to establish baseline to be subtracted from the target concentration calculated solely from the sample chamber (Paz, Col 7, line 33-35) to obtain accuracy.

Regarding Claim 13, Dreyer as modified by Kempe as modified by Paz teaches a process for detecting alcohol in a gas sample (See Claim 1 rejection), the process comprising the steps of:  
	providing a detection device, which comprises a measuring chamber for receiving a gas sample (See Claim 1 rejection), a concave mirror (See Claim 10 rejection) arranged on each of two opposite walls of the measuring chamber to provide a plurality of concave mirrors (See Claims 1, 10 rejection. Also see Paz, Fig. 3 @ 80, Col 5, line 35-48), a first IR radiation source (See Claim 1 rejection), a second IR radiation source (See Claim 1 rejection), a first IR detector, a second IR detector, and a signal-processing analysis unit the analysis unit configured to automatically decide whether or not a gas (See Claim 1 rejection), the first IR radiation source and the second IR radiation source being arranged on one of the walls of the measuring chamber (See Claims 1, 11 rejection); 
introducing a gas sample to be tested for alcohol into the measuring chamber (See Claim 1 rejection); 
emitting, with each of the two IR radiation sources, a respective IR beam into the measuring chamber while the gas sample to be tested is present in the measuring chamber (See Claim 1 rejection), 
passing an IR beam from the first IR radiation source through the measuring chamber such that the first IR radiation source reaches the first IR detector (See Claim 1 rejection) after the IR beam is deflected two or more times (See Claim 1 rejection. Also see Paz, Fig. 3 @ 80, Col 5, line 35-48 for multiple deflection) via the plurality of concave mirrors (See Claims 1, 10 rejection); 
8passing an IR beam from the second IR radiation source through the measuring chamber such that the second IR radiation source reaches the second IR detector (See Claim 1 rejection) after the IR beam is deflected two or more times (See Claim 1 rejection. Also see Paz, Fig. 3 @ 80, Col 5, line 35-48 for multiple deflection) via the plurality of concave mirrors (See Claims 1, 10 rejection); 
generating, with each IR detector, at least one measured value depending on an incident IR beam while the gas sample to be tested is present in the measuring chamber (See Claim 1 rejection); 
(See Claim 1 rejection).  

Regarding Claim 14, Dreyer as modified by Kempe as modified by Paz teaches wherein the process further comprises the steps of (See Claim 12 rejection): 
filling the measuring chamber with a gas sample that is free from alcohols (See Claim 12 rejection); 
emitting a respective IR beam by each IR radiation source into the measuring chamber while the measuring chamber is filled with the alcohol-free gas samples (See Claim 12 rejection);
generating at least one zero measured value by each IR detector always as a function of an incident IR beam, while the measuring chamber is filled with the alcohol-free gas sample (See Claim 12 rejection); and 
the step of automatically deciding is made additionally with the use of the two zero measured values (See Claim 12 rejection).  

Regarding Claim 15, Dreyer as modified by Kempe as modified by Paz teaches wherein the process is carried out for gas samples to be tested for alcohol, and before or after the steps of introducing the gas sample and emitting the IR beams and generating the measured values while the gas sample to be tested is present in the measuring chamber the following steps are carried out (See Claim 12 rejection): 
	the alcohol-free gas sample is introduced into the measuring chamber (See Claim 12 rejection); and
(See Claim 12 rejection): 
of measured values that were generated while this gas sample was present in the measuring chamber (See Claim 12 rejection); and 
of two zero measured values from the two IR detector (See Claim 12 rejection) but does not explicitly teach one after another for at least two different gas samples to be tested for alcohol. 

However, Paz further teaches two different gas samples (Col 8, line 1-2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dreyer as modified by Kempe by Paz as taught above such that the process is carried out for gas samples to be tested for alcohol one after another for at least two different gas samples to be tested for alcohol is accomplished in order to increase the specificity of detection.

Note: However, it is considered obvious to try all known solutions when there is a recognized need in the art (at least two different gas samples), there had been a finite number of identified (in fact one trial: two different gas samples), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “at least two different gas samples to be tested for alcohol”.
Regarding Claim 16, Dreyer as modified by Kempe teaches wherein: 
the step of deciding whether or not the gas sample in the measuring chamber contains alcohol is carried out with the use of measured values of the two IR detectors (See Claim 1 rejection) but does not explicitly teach additionally with the use of a respective calibration factor for the two IR detectors; 
the two calibration factors are generated automatically before the gas sample to be tested for alcohol is introduced into the measuring chamber; and 
the generation of the two calibration factors comprises the following steps:
filling the measuring chamber with a gas sample, which contains ethanol; and
generating the two calibration factors such that the two IR detectors have a same sensitivity for ethanol in the case of this alcohol-containing gas sample.

However, Paz teaches measurement of target concentration is performed with the use of calibration factor (Fig. 2, Abstract, Col 7, line 66-67 to Col 8, line 1-27). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dreyer as modified by Kempe by Paz as taught above such that additionally with the use of a respective calibration factor for the two IR detectors; 
the two calibration factors are generated automatically before the gas sample to be tested for alcohol is introduced into the measuring chamber; and 
the generation of the two calibration factors comprises the following steps:
filling the measuring chamber with a gas sample, which contains ethanol; and

Regarding Claim 18, Dreyer as modified by Kempe as modified by Paz teaches wherein the first IR detector, the first mirror, the second IR detector, the second mirror, each of the first mirror and the second mirror comprising a concave mirror surface (See Claim 1, 10 rejection) but does not explicitly teach detectors are located adjacent to the mirrors.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations such that the first IR detector is located adjacent to the first mirror, the second IR detector being located adjacent to the second mirror is accomplishes in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 19, Dreyer as modified by Kempe as modified by Paz teaches wherein the first IR radiation source,  the first IR detector, the second IR radiation source, second IR detector (See Claim 1 rejection) but does not explicitly teach radiation sources located opposite the detectors.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations such that the first IR radiation source is located opposite the first IR detector, the second IR radiation source In re Japikse, 86 USPQ 70.
Regarding Claim 20, Dreyer as modified by Kempe as modified by Paz teaches wherein the IR beam from the first IR radiation source is reflected two or more times via the first mirror and the second mirror prior to reaching the first IR detector, the IR beam from the second IR radiation source being reflected at least a plurality of times via the first mirror and the second mirror prior to reaching the second IR detector (See Claims 1, 13 rejection. Also see Paz, Fig. 3 @ 80, Col 5, line 35-48 for multiple reflection).
Regarding Claim 21, Dreyer as modified by Kempe as modified by Paz teaches wherein the first IR radiation source is arranged on one of the two opposite walls of the measuring chamber, the second IR radiation source being arranged on another one of the two opposite walls of the measuring chamber, each of the first mirror and the second mirror being a concave mirror (See Claims 1, 10, 11 rejection).
Regarding Claim 22, Dreyer as modified by Kempe as modified by Paz teaches wherein the IR beam emitted by the first IR radiation source is reflected by the first mirror and the second mirror three or more times before the IR beam emitted by the first IR radiation source reaches the first IR detector, the IR beam emitted by the second IR radiation source being reflected by the first mirror and the second mirror three times or more times before the IR beam emitted by the second IR radiation source reaches the second IR detector (See Claims 1, 13 rejection. Also see Paz, Fig. 3 @ 80, Col 5, line 35-48 for multiple reflection).
9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dreyer in view of Kempe and Paz and further in view of US Patent Pub. No. 2005/0247878 A1 by Baschant et al (hereinafter Baschant).

Regarding Claim 17, Dreyer as modified by Kempe as modified by Paz teaches a device for detecting alcohol in a gas sample (See Claim 1 rejection), the device comprising: 
a measuring chamber, a first wall and a second wall, the first wall being opposite the second wall (See Claim 1 rejection);
a first concave mirror in contact with the first wall (See Claims 1, 10 rejection);
a second concave mirror located opposite the first concave mirror, the second concave mirror being in contact with the second wall, the first concave mirror and the second concave mirror defining at least a portion of the measuring chamber for receiving gas sample (See Claims 1, 10 rejection);
a first IR radiation source configured to emit an IR beam each into the measuring chamber (See Claim 1 rejection);
a second IR radiation source configured to emit an IR beam each into the measuring chamber (See Claim 1 rejection),;
a first IR detector configured to generate at least one measured value depending one an incident IR beam (See Claim 1 rejection);
(See Claim 1 rejection); and
a signal-processing analysis unit (See Claim 1 rejection), wherein:
an IR beam from the first IR radiation source passes through the measuring chamber and reaches the first IR detector (See Claim 1 rejection);
an IR beam from the second IR radiation source passes through the measuring chamber and reaches the second IR detector (See Claim 1 rejection); and
the analysis unit is configured to automatically decide whether or not a gas sample in the measuring chamber contains alcohol based on measured values that have been generated by the two IR detectors, while a gas sample to be tested is present in the measuring chamber (See Claim 1 rejection) but does not explicitly teach a housing and the first IR radiation source and the second IR radiation source being arranged on the housing.
However, Baschant teaches a housing and the first IR radiation source (Fig. 2 @ 1, Abstract, Par. [0039-0040]) and the second IR radiation source (Fig. 2 @ 2, Abstract, Par. [0039-0040]) being arranged on the housing (Fig. 2 @ 8, Abstract, Par. [0039-0040]) (Also see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dreyer by Kempe as modified by Paz by Baschant as taught above such that a housing and the first IR radiation source (Par. [0008]).
Response to Arguments

Applicant’s arguments filed on 03/02/2021 with respect to claims 1-16 have been fully considered but they are not persuasive.

The Applicant argument regarding Dreyer et al. and Kempe as a whole do not provide any teaching or suggestion as to a mirror that is arranged on each of two opposite walls of a measuring chamber (Argument, Page 13) is moot due to new ground of rejection, and wherein two IR detectors are arranged on the two opposite walls of the measuring chamber as claimed (Argument, Page 13) is not persuasive.

Dreyer teaches the two IR detectors (Fig. 1 @ 1 and 2, Abstract, Par. [0032]) are arranged on wall of the measuring chamber (Fig. 1 @ 12, Abstract, Par. [0031-0032]) but does not explicitly teaches the two IR detectors are arranged on two opposite walls.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations such that the two IR detectors are arranged on two opposite walls of the measuring chamber in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. (Also see Claim 1 rejection, Final OA).

(Argument, Page 13-14) is not persuasive. The Examiner respectfully points out that the rejection was made under 103 not 102. The combination of the references teaches the claimed invention as claimed (Also see Claim 1 rejection, Final OA). As per MPEP § 2145. IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.

The Applicanr argues that a person of ordinary skill in the art would not combine the teachings of Dreyer et ah, Kempe and Paz. The final rejection does not provide any articulated reasoning as to why a person of ordinary skill would combine the teachings of Dreyer et ah, Kempe and Paz. Dreyer et ah, Kempe and Paz do not disclose devices for detecting alcohol in an exhaledbreath sample as featured in the present invention. A person of ordinary skill in the art would not combine the teachings from the different technical areas featured in Dreyer et ah, Kempe and Paz. Even assuming a person of ordinary skill in the art would combine the teachings of Dreyer et al., Kempe and Paz, the cited prior art references as a whole do not disclose the features recited in the claimed combination and further attacking references individually (Argument, Page 14-15).

The Examiner respectfully disagrees. The references are being used from the same field of endeavor and one having an ordinary skill in the art would look into those cited references because there is a reasonable amount of success for combining the references and would be motivated to combine those cited references to arrive at the (Kempe, Par. [0002]) and also to lengthening the light path through the volume of the chamber (Paz, Col 5, line 41-42) for the advantage of obtaining a predictable result. The Applicant’s argument regarding attacking the references individually has already been addressed above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIL AHMED/Primary Examiner, Art Unit 2886